DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 1/17/2019, in which claims 2-15 were canceled.  Receipt is also acknowledged of an amendment, filed 1/21/2019, in which claim 1 was canceled, and claims 16-29 were newly added.  Claims 16-29 are pending and under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 4/30/2019, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
	The substitute specification filed 4/30/2019 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 1/21/2019, new claims 16 and 18-29 were added.  Independent claim 16 is drawn to “An adenovirus comprising a targeting peptide, the targeting peptide comprising the amino acid sequence VTINSRA (SEQ ID NO: 12).”
Original claim 11 was drawn to “An adenovirus comprising an AB-loop comprising a targeting peptide.”  At page 2, lines 18-24, the substitute specification states the following:
In another aspect, this disclosure describes an adenovirus that includes an AB-loop that includes a targeting peptide. In some embodiments, the targeting peptide selectively binds to a tumor cell. In some embodiments, for example, the targeting peptide selectively binds to mesothelin. In some embodiments, the adenovirus, when administered to a subject, exhibits reduced biodistribution in the liver compared to an adenovirus comprising a wild-type AB-loop. In some embodiments, the adenovirus, when administered to a subject, exhibits increased biodistribution in the tumor compared to an adenovirus comprising a wild-type AB-loop.

Page 14, line 30 to page 15, line 18 of the substitute specification discloses the selection of AB-loop fiber-modified adenovirus library clones targeting Panc1 cells.  The most abundant consensus sequences after two rounds of selection were VTINRSA (SEQ ID NO: 12) and THLSIYA (SEQ ID NO: 14) (e.g., page 15, lines 15-18; Table 2).  See also Fig. 2c.  Page 17, lines 17-28 of the substitute specification discloses the isolation of AB-loop-modified adenoviral 
	Thus, the original disclosure provides support for an adenovirus comprising an AB loop comprising a targeting peptide comprising the amino acid sequence VTINRSA (SEQ ID NO: 12).  The original disclosure does not provide support for the targeting peptide VTINRSA outside of the AB loop.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and Applicant has not pointed to a specific portion of the original disclosure that provides support.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. Oncolytic (replication-competent) adenoviruses as anticancer agents. Expert Opinion on Biological Therapy. Vol. 10, No. 3, pages 353-368, 2010.  Toth et al teach that adenoviruses can be targeted to cancer cells by modifying the adenovirus to selectively infect cells on which certain cell surface antigens are present (e.g., page 355, section 3.1.1).  Toth et al does not teach the specific adenoviral targeting peptide of VTINRSA for mesothelin binding.
.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699